DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1 of the Alice/Mayo Test 
Claims 1-7, 15-17 are drawn to a system for planning and selecting a treatment, which is within the four statutory categories (i.e. apparatus). 8-14 are drawn to a method for planning and selecting a treatment, which is within the four statutory categories (i.e. process).  
Step 2A of the Alice/Mayo Test - Prong One 
The independent claims recite an abstract idea. For example, claim 1 (and substantially similar with independent claim 8 and 15) recites: 
A system to plan and select treatment for a subject by a user, comprising: 
a memory system having stored thereon a plurality of guidance sets; 
a communication system configured to communicate with the memory system; 
a display device configured to display a relevant guidance set selected from the plurality of guidance sets; and 
a processor operable to execute instructions to: 
analyze an inputted selected criterion, 
determine the relevant guidance set from the plurality of guidance sets based at least on the analyzed inputted selected criterion, and 
retrieve the relevant guidance set from the memory. 
These underlined elements recite an abstract idea that can be categorized, under its broadest reasonable interpretation, to cover the management of personal interactions (i.e., following rules), but for the recitation of generic computer components. For example, but for the memory system, communication system, display device, processor operable to execute instructions, this claim encompasses following directions to determine the relevant guidance based on the input criterion. If a claim limitation, under its broadest reasonable interpretation, covers management of personal interactions but for the recitation of generic computer components, then the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a).
Alternatively, these underlined elements recite an abstract idea that can be categorized, under its broadest reasonable interpretation, to performance of the limitation in the mind but for the recitation of generic computer components. That is, other that reciting by the memory system, communication system, display device, processor operable to execute instructions, nothing in the claim element precludes the step from practically being performed by the mind. For example, determining treatment guidance based off of input criteria is something doctors routinely do in their minds when treating patients. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. See MPEP § 2106.04(a)(II). 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-7, 9-14, and 16-17 reciting particular aspects of planning and selecting a treatment, but for the recitation of generic computer components). 
Step 2A of the Alice/Mayo Test - Prong Two 
claim 1 (and substantially similar with independent claim 8 and 15) recites: 
A system(merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) to plan and select treatment for a subject by a user, comprising: 
a memory system having stored thereon a plurality of guidance sets; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
a communication system configured to communicate with the memory system; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
a display device configured to display a relevant guidance set selected from the plurality of guidance sets; and (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
a processor operable to execute instructions to: (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
analyze an inputted selected criterion, 
determine the relevant guidance set from the plurality of guidance sets based at least on the analyzed inputted selected criterion, and 
retrieve the relevant guidance set from the memory. (merely insignificant extrasolution activity steps as noted below, see MPEP 2106.05(g) - Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
The judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations, which: 
amount to mere instructions to apply an exception (such as recitations of the memory system, communication system, display device, processor operable to execute instructions, thereby invoking computers as a tool to perform the abstract idea, see applicant’s specification [0015], [0029], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of retrieving the guidance set from the memory amounts insignificant extrasolution activity, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-7, 9-14, and 16-17 recite additional limitations which amount to invoking computers as a tool to perform the abstract idea, and claims 2-7, 9-14, and 16-17 additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their 
Step 2B of the Alice/Mayo Test for Claims 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as using the memory system, communication system, display device, processor operable to execute instructions, e.g., Applicant’s spec describes the computer system consistent with it being well-understood, routine, and conventional because it describes in a manner that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such elements to satisfy 112a.  (See Applicant’s Spec. [0027]-]0029], [0082]); retrieving the guidance set from the memory e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); using a processor coupled with a memory database to perform the steps, e.g., merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions, Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea and are generally linking the abstract idea to a particular field of environment. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Therefore, the claims are not patent eligible, and are rejected under 35 U.S.C. § 101. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerber et al. (US 2012/0277621).
Regarding claim 1, Gerber discloses a system to plan and select treatment for a subject by a user, (Fig. 1 and corresponding text) comprising: 
a memory system having stored thereon a plurality of guidance sets; (Gerber [0078] Processor 50 may access the memory location to determine the electrode combination and control stimulation generator 60 to deliver electrical stimulation via the indicated electrode combination. To adjust electrode combinations, amplitudes, pulse rates, or pulse widths, processor 50 may command stimulation generator 60 to make the appropriate changes to therapy according to instructions within memory 52 and rewrite the memory location to indicate the changed therapy. In other examples, rather than rewriting a single memory location, processor 50 may make use of two or more memory locations [0076] Memory 52 may store instructions for execution by processor 50, stimulation therapy data, sensor data, and/or other information regarding therapy for patient 16. Processor 50 may control stimulation generator 60 to deliver stimulation according to a selected one or more of a plurality of programs or program groups stored in memory 52)
a communication system configured to communicate with the memory system; (Gerber Fig. 2 and corresponding text; [0074] In the example of FIG. 2, IMD 12 includes processor 50, memory 52, power source 54, telemetry module 56, antenna 65, and a stimulation generator 60 [0075] 
a display device configured to display a relevant guidance set selected from the plurality of guidance sets; and (Gerber Fig. 3 and corresponding text; [0102] A clinician or patient 16 interacts with user interface 59 in order to, for example, manually select, change or modify programs, adjust voltage or current amplitude, provide efficacy feedback, or view stimulation data)
a processor operable to execute instructions to: (Gerber [0076] Memory 52 may store instructions for execution by processor 50, stimulation therapy data, sensor data, and/or other information regarding therapy for patient 16. Processor 50 may control stimulation generator 60 to deliver stimulation according to a selected one or more of a plurality of programs or program groups stored in memory 52)
analyze an inputted selected criterion, (Gerber [0089] the programs that make up the program group may be selected by a user via programmer 26 or 28. In some examples a patient may be able to change the programs within the program groups based on current symptoms)
determine the relevant guidance set from the plurality of guidance sets based at least on the analyzed inputted selected criterion, and (Gerber [0089] Upon selection of a particular program or program group, processor 50 controls stimulation generator 60 to deliver stimulation according to the programs in the groups)
retrieve the relevant guidance set from the memory. (Gerber [0089] one program group may include multiple prophylactic stimulation programs and another program group stored on memory 52).
Regarding claim 2, Gerber discloses the system of Claim 1, and further discloses an input system configured to allow the user to input selected criterion; and a first device comprising at least the input system, the communication system, and the display device. (Gerber Fig. 3 and corresponding text; [0102] A clinician or patient 16 interacts with user interface 59 in order to, for example, manually select, change or modify programs, adjust voltage or current amplitude, provide efficacy feedback, or view 
Regarding claim 3, Gerber discloses the system of Claim 2, and further discloses wherein the memory system and the processor are operable to communicate with the first device via the communication system; wherein the first device is operable to be remote from the memory system and the processor. (Gerber [0083] Stimulation generator 60 may delivery therapy via electrodes 48A-48Q in response to a signal received by telemetry module 56 from an external programmer 26 or 28. In some examples a signal received from patient programmer 28, for example, may cause processor 50 to modify one or more stimulation parameters used to deliver stimulation therapy). 
Regarding claim 4, Gerber discloses the system of Claim 2, and further discloses wherein the first device is operable to be held by the user in a single housing. (Gerber [0063] Clinician programmer 26 may be a handheld computing device that permits a clinician to program neurostimulation therapy for patient 16, e.g., using input keys and a display). 
Regarding claim 5, Gerber discloses the system of Claim 1, and further discloses wherein the relevant guidance set includes at least two relevant guidance sets. (Gerber [0076] Processor 50 may control stimulation generator 60 to deliver stimulation according to a selected one or more of a plurality of programs or program groups stored in memory 52).
Regarding claim 6, Gerber discloses the system of Claim 1, and further discloses wherein the relevant guidance set includes a heat map of possible implantation sites of a stimulation lead. (Gerber [0153] processor 50 of IMD 12 or processor 53 of external programmer 26 may generate a heat map, or a two or three-dimensional contour map using shapes or colors to specify the type of threshold achieved. For example, different colors may be used to depict a muscle recruitment threshold versus a pain threshold or a discomfort threshold. In some examples, processors 50 or processor 53 also maps the paresthesia area for each electrode that has a paresthesia threshold. The paresthesia area may be used to determine if an electrode stimulates more than one nerve or nerve branch or the amount of tissue 
Regarding claim 7, Gerber discloses the system of Claim 6, and further discloses wherein the user input is operable to configure the display device to display the relevant guidance in at least one of a plurality of configurations. (Gerber [0157] In another example, programmer 26 may generate a graphical representation of the map of the location of the nerve relative to the electrodes (202). For example, processor 53 of programmer 26 may generate a representation of the nerve map and control a display of user interface 59 to display the representation).
Regarding claim 8, recites substantially similar limitations as those already addressed in the rejection of claim 1, and, as such, is rejected for similar reasons as given above.
Regarding claim 9, Gerber discloses the method of Claim 8, and further discloses inputting with an input system a selected criterion; and operating the processor to retrieve the relevant guidance set from the memory. (Gerber Fig. 3 and corresponding text; [0102] A clinician or patient 16 interacts with user interface 59 in order to, for example, manually select, change or modify programs, adjust voltage or current amplitude, provide efficacy feedback, or view stimulation data [0089] the programs that make up the program group may be selected by a user via programmer 26 or 28. In some examples a patient may be able to change the programs within the program groups based on current symptoms [0076] Processor 50 may control stimulation generator 60 to deliver stimulation according to a selected one or more of a plurality of programs or program groups stored in memory 52).
Regarding claim 10, Gerber discloses the method of Claim 9, and further discloses inputting at least one user specific criterion; and formatting the display of the relevant guidance based at least on the at least one user specific criterion to a user specific relevant guidance. (Gerber [0102] A clinician or patient 16 interacts with user interface 59 in order to, for example, manually select, change or modify programs, adjust voltage or current amplitude, provide efficacy feedback, or view stimulation data [0089] the programs that make up the program group may be selected by a user via programmer 26 or 28. In some examples a patient may be able to change the programs within the program groups based on current symptoms [0153] processor 50 of IMD 12 or processor 53 of external programmer 26 may generate a heat map, or a two or three-dimensional contour map using shapes or colors to specify the type of threshold achieved. For example, different colors may be used to depict a muscle recruitment threshold versus a 
Regarding claim 11, Gerber discloses the method of Claim 10, and further discloses wherein the user specific relevant guidance includes displaying at least one of a specific lead type, a lead placement, a lead placement procedure, or combinations thereof. (Gerber [0052] Each of the stimulation programs may be associated with the same, or different, electrodes. In some examples, the implantable stimulator may include up to 4 programs. [0053] when a patient turns his or her head, the relative location of the electrodes and the nerve may change. In some examples, different stimulation thresholds may be detected for different head positions, and the implantable stimulator may store modifications to one or more stimulation therapy programs to be implemented in response to detection of a change in head position. In one example, a patient may have a patient programmer, which may be employed to modify and program the stimulation parameters for different positions of the patient's head. Programming adaptive stimulation based on head position may also be accomplished under the supervision of a clinician. At any rate, the implantable stimulator may then store the new program settings and reuse the setting each time the same position is detected).
Regarding claim 12, recites substantially similar limitations as those already addressed in the rejection of claim 6, and, as such, is rejected for similar reasons as given above.
Regarding claim 13, Gerber discloses the method of Claim 8, and further discloses inputting at least one user specific criterion; recalling subject categories limited by the at least one user specific criterion; and displaying the limited subject categories for viewing by the user. (Gerber [0156] In one method, programmer 26 or IMD 12, e.g., processor 53 of programmer 26 or processor 50 of IMD 12 may automatically select electrodes (206) as potential candidates for delivering stimulation therapy to patient 16. The automatic selection may be based on some predetermined criteria stored in memory 55… the criteria may include electrodes that are close to the nerve, or bipolar groupings of electrodes that result in a bipole parallel to the nerve, for example as described above with reference to electrodes 98A and 98B and nerve 180 in FIG. 12. In some examples, two or more electrodes may be chosen and activated together 
Regarding claim 14, Gerber discloses the method of Claim 8, and further discloses wherein operating the processor to execute instructions to analyze the selected criterion and determine the relevant guidance set from the plurality of guidance sets comprises comparing the selected criterion to prior subject follow-up and correlated treatment. (Gerber [0181] FIG. 17 is a flow diagram illustrating a method of reprogramming an IMD including retesting stimulation thresholds for a subset of previously tested electrodes (156) and determining if previously determined stimulation thresholds for the subset of electrodes are still valid (158). [0182] after such an initial programming session, patient 16 may have a follow up appointment to report on the continued level of efficacy of the stimulation therapy and to further improve the efficacy of the stimulation by, e.g., retesting and, in some cases, modifying the stimulation parameters and/or electrode combinations by which IMD 12 delivers stimulation to the patient).
Regarding claim 15, recites substantially similar limitations as those already recited in the rejection of claim 1, and, as such is rejected for similar reason as given above. 
Regarding claim 16, recites substantially similar limitations as those already recited in the rejection of claim 2, and, as such is rejected for similar reason as given above. 
Regarding claim 17, recites substantially similar limitations as those already recited in the rejection of claim 7, and, as such is rejected for similar reason as given above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604. The examiner can normally be reached Monday - Friday, 830 - 530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA R. COVINGTON/Examiner, Art Unit 3686                                                                                                                                                                                                        
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686